2 Reported in 270 N.W. 574.
This is an appeal from a judgment of the district court of Hennepin county adjudging in substance that the state of Minnesota is entitled to collect a tax levied and assessed by it upon shares of stock owned by the appellant, a Delaware corporation, in banks organized under the laws of the states of Montana and North Dakota. The questions presented are those decided by this court on the former appeal in the same cause taken by the state from an order denying the state's motion for amended findings and conclusions or for a new trial, as reported in 197 Minn. 544, 267 N.W. 519, 269 N.W. 37.
For the reasons stated in the former opinions, the judgment entered in the district court is hereby in all things affirmed.
The parties having stipulated that no remittitur issue if the judgment below be affirmed, the clerk will enter final judgment in this court in accordance with the provisions of Rule XX.